            Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 1 of 12




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LOUIS GEORGE DOVER,                                :
                                                   :
                               Plaintiff,          :           CIVIL ACTION NO. 21-2953
                                                   :
       v.                                          :
                                                   :
KYLE LASKOSKIE, Pa. State Trooper;                 :
FRANK GAWEL, Pa. State Trooper; and                :
JOHN DOE, Shift Supervisor – Trooper,              :
                                                   :
                               Defendants.         :

                                  MEMORANDUM OPINION

Smith, J.                                                                           August 11, 2021

       The pro se plaintiff brings this civil action alleging that Pennsylvania State Troopers

violated his constitutional rights when they arrested him and seized his property in February 2019.

The plaintiff also seeks leave to proceed in forma pauperis.

       Although the court will grant the plaintiff’s request for leave to proceed in forma pauperis,

the court will dismiss the complaint for the failure to state a claim. The plaintiff recently filed an

identical claim in another lawsuit, asserting that the defendants violated his due process rights

under the Fourteenth Amendment when they arrested him and also seized and failed to return his

property, and the court dismissed it because he failed to state a claim. More specifically, the court

determined that Pennsylvania law provides an adequate post-deprivation process and the plaintiff

had not alleged that he availed himself of that process prior to bringing this action. As the factual

allegations underlying the plaintiff’s due process claim here are identical to those included in the

prior lawsuit, the court must again dismiss the claim. If he so chooses, the plaintiff may pursue his

claim relating to the unreturned property in state court.
           Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 2 of 12




                     I.       ALLEGATIONS AND PROCEDURAL HISTORY

         Before reciting the relevant allegations in this case, the court notes that the pro se plaintiff,

Louis George Dover (“Dover”), recently filed a lawsuit regarding the events forming the basis of

his present claims. See Dover v. Tallarico, et al., Civ. A. No. 21-2425 (E.D. Pa.) (“Dover I”). In

the prior action, Dover alleged various constitutional violations relating to a stop of his vehicle on

February 15, 2019, his subsequent arrest, and his eventual conviction after he entered a negotiated

guilty plea in April 2021. 1 See 2d Am. Compl. at ECF pp. 2–12, Dover I, Doc. No. 5. Dover also

named some of the same defendants named in this case as he sued (1) Pennsylvania State Troopers

Laskoskie and Gawel, who allegedly illegally stopped his vehicle, unlawfully arrested him and

filed a criminal complaint against him, and failed to return property seized from him; (2) a John

Doe supervisor who was at the State Police barracks while Dover was processed after his arrest

who allegedly failed to supervise properly those troopers who handled his processing at the

barracks; and (3) a public defender who allegedly failed to properly represent him at one point

during his criminal proceedings. See id. at ECF pp. 1–7.




1
  The publicly available docket reveals that Pennsylvania State Police arrested Dover in Lancaster County on February
15, 2019. See Docket, Commonwealth v. Dover, No. MJ-2305-CR-50-2019 (Magis. Ct. Lancaster), available at:
https://ujsportal.pacourts.us/Report/MdjDocketSheet?docketNumber=MJ-02305-CR-0000050-
2019&dnh=SiLEFkDn%2BSfu%2BxGTOFRnUA%3D%3D (“Magis. Docket”). One of the defendants in this case,
Trooper Laskoskie, is listed on the docket as the arresting officer. Id.
          On February 15, 2019, a criminal complaint was filed, and Dover was charged with carrying a firearm without
a license, possession of marijuana and drug paraphernalia, operating a vehicle without rear lights, and driving under
the influence of a controlled substance. Id. Dover was preliminarily arraigned on the same date and, because he was
unable to post bail, Dover remained in custody from February 15, 2019, until February 22, 2019. Id.; see also 2d Am.
Compl. at ECF p. 3, Dover I (“Plaintiff was then taken to prison for a week from 2-15-19 to 2-22-19 . . . .”).
          Dover waived his right to a preliminary hearing and a criminal information was filed in the Court of Common
Pleas of Lancaster County on March 27, 2019. See Docket, Commonwealth v. Dover, No. CP-36-CR-1506-2019 (Ct.
Com. Pl. Lancaster), available at: https://ujsportal.pacourts.us/Report/CpDocketSheet?docketNumber=CP-36-CR-
0001406-2019&dnh=pPRB98MLg7mzvVxP4At%2BAg%3D%3D. On April 16, 2021, Dover entered into a
negotiated guilty plea in which he pleaded guilty to the charges of operating a vehicle without rear lights and driving
under the influence of a controlled substance. Id. The Commonwealth nolle prossed the remaining charges. Id. At the
same time, Dover received a sentence of a minimum of time served to a maximum of six months’ incarceration, and
he was to be immediately paroled. Id.

                                                          2
            Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 3 of 12




         This court reviewed Dover’s operative complaint in the prior action under 28 U.S.C. §

1915(e)(2) and entered a memorandum opinion and order dismissing it in its entirety for the failure

to state a claim under section 1915(e)(2)(B)(ii) on June 11, 2021. See Mem. Op., Dover I, Doc.

No. 6; Order, Dover I, Doc. No. 7. The court dismissed Dover’s Fourth Amendment claims, which

included illegal searches and seizures, false arrest, and supervisory liability, as time-barred because

his arrest occurred more than two years prior to the filing of his original complaint. See Mem. Op.

at 11–14. The court also dismissed Dover’s claims regarding the alleged failure to return property

seized during his arrest because adequate state post-deprivation remedies were available, and he

had not yet availed himself of those remedies. 2 Id. at 16–18.

         In the instant case, Dover has filed an application for leave to proceed in forma pauperis

(the “IFP Application”) and a new complaint. 3 Doc. Nos. 1, 3. In his new complaint, while

acknowledging that the court dismissed his prior case, Dover asserts a due process claim for money

damages against the defendants, Trooper Laskoskie, Trooper Gawel, and a John Doe supervisor,

regarding property that was seized during his arrest in February 2019. See Compl. at ECF pp. 1,

8–20, Doc. No. 1. Dover also acknowledges that he was brought to the Lancaster State Police

barracks after a “legal stop” for a rear light infraction. Id. at ECF p. 9.

         Dover alleges that on “the morning of the arrest” the defendants seized “a then current act

235 liscense [sic], a then current New hampshire [sic] concealed carry permit, an expired Florida

carry permit and a walther ppk. firearm, ammo etc.” Id. at ECF p. 10. According to Dover, the


2
  The court also determined that Dover could not plausibly allege a claim against his former public defender under 42
U.S.C. § 1983 because a public defender does not act under “color of state law” for purposes of section 1983. See
Mem. Op. at 10–11, Dover I. The court further determined that, to the extent Dover asserted a malicious prosecution
claim under section 1983, his claim was barred by Heck v. Humphrey, 512 U.S. 477 (1994), insofar as his conviction
has not been overturned or otherwise invalidated. Id. at 14–16.
3
  By an order dated July 14, 2021, the court directed Dover to either pay the filing fee necessary to commence a civil
case in this court or file an application for leave to proceed in forma pauperis. See Doc. No. 5. The IFP Application
was entered on the docket after the filing of this court’s order; accordingly, the court will direct the clerk of court to
vacate the July 14, 2021 order.

                                                            3
          Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 4 of 12




defendants informed him that the New Hampshire permit was invalid in Pennsylvania as

Pennsylvania did not recognize reciprocity for a New Hampshire permit. Id. Dover contends that

he was not engaged in a criminal act by having the firearm in his vehicle, and that “[t]here was no

proceeding or adjudication at any time by any legal authority ever concerning the confiscation of

these items and the legality thereof.” Id. at ECF p. 11. Instead, the only “legal hearing” was held

on April 16, 2021, and it addressed his DUI charge. Id.

       Dover also contends that there was no basis for the gun charge, and therefore, the

defendants had no authority to seize the items on the morning of the arrest. Id. at ECF p. 12. Rather,

he contends that the defendants could only seize the items if he was “found guilty of certain

infractions.” Id. at ECF p. 13. He claims that his “items were confiscated illegally without any

adjudication by a legal authority ever.” Id. In addition, he asserts that the defendants knew him

prior to the arrest, realized that there was a likelihood that a weapon would be found in his vehicle,

and falsified the gun charge because “[a] gun charge is considered a coup for an officer, and each

one counts come budget time.” Id. at ECF pp. 14–16. He seeks, inter alia, monetary damages and

a written apology. Id. at ECF pp. 19–21.

                                        II.     DISCUSSION

                                   A.         The IFP Application

       Regarding applications to proceed in forma pauperis,

       any court of the United States may authorize the commencement, prosecution or
       defense of any suit, action or proceeding, civil or criminal, or appeal therein,
       without prepayment of fees or security therefor, by a person who submits an
       affidavit that includes a statement of all assets such prisoner possesses that the
       person is unable to pay such fees or give security therefor.

28 U.S.C. § 1915(a)(1). This statute

       “is designed to ensure that indigent litigants have meaningful access to the federal
       courts.” Neitzke v. Williams, 490 U.S. 319, 324, 109 S.Ct. 1827, 104 L.Ed.2d 338

                                                   4
            Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 5 of 12




       (1989). Specifically, Congress enacted the statute to ensure that administrative
       court costs and filing fees, both of which must be paid by everyone else who files
       a lawsuit, would not prevent indigent persons from pursuing meaningful litigation.
       Deutsch[ v. United States, 67 F.3d 1080, 1084 (3d Cir. 1995)]. Toward this end, §
       1915(a) allows a litigant to commence a civil or criminal action in federal court in
       [sic] forma pauperis by filing in good faith an affidavit stating, among other things,
       that he is unable to pay the costs of the lawsuit. Neitzke, 490 U.S. at 324, 109 S.Ct.
       1827.

Douris v. Middletown Twp., 293 F. App’x 130, 131–32 (3d Cir. 2008) (per curiam) (footnote

omitted).

       The litigant seeking to proceed in forma pauperis must establish that the litigant is unable

to pay the costs of suit. See Walker v. People Express Airlines, Inc., 886 F.2d 598, 601 (3d Cir.

1989) (“Section 1915 provides that, in order for a court to grant in forma pauperis status, the

litigant seeking such status must establish that he is unable to pay the costs of his suit.”). “In this

Circuit, leave to proceed in forma pauperis is based on a showing of indigence. [The court must]

review the affiant’s financial statement, and, if convinced that he or she is unable to pay the court

costs and filing fees, the court will grant leave to proceed in forma pauperis.” Deutsch, 67 F.3d at

1084 n.5 (internal citations omitted).

       Here, after reviewing the IFP Application, it appears that Dover is unable to pay the costs

of suit. Therefore, the court will grant him leave to proceed in forma pauperis.

        B.      Standard of Review – Screening of Complaint Under 28 U.S.C. § 1915

       Because the court has granted Dover leave to proceed in forma pauperis, the court must

engage in the second part of the two-part analysis and examine whether the complaint is frivolous,

malicious, fails to state a claim upon which relief can be granted, or asserts a claim against a

defendant immune from monetary relief. See 28 U.S.C. § 1915(e)(2)(B)(i)–(iii) (providing that

“[n]otwithstanding any filing fee, or any portion thereof, that may have been paid, the court shall

dismiss the case at any time if the court determines that-- . . . (B) the action or appeal—(i) is

                                                  5
          Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 6 of 12




frivolous or malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks

monetary relief against a defendant who is immune from such relief”). A complaint is frivolous

under section 1915(e)(2)(B)(i) if it “lacks an arguable basis either in law or fact,” Neitzke, 490

U.S. at 325, and is legally baseless if it is “based on an indisputably meritless legal theory.”

Deutsch, 67 F.3d at 1085. As for whether a complaint is malicious,

       [a] court that considers whether an action is malicious must, in accordance with the
       definition of the term “malicious,” engage in a subjective inquiry into the litigant’s
       motivations at the time of the filing of the lawsuit to determine whether the action
       is an attempt to vex, injure or harass the defendant.

Id. at 1086. “[A] district court may dismiss a complaint as malicious if it is plainly abusive of the

judicial process or merely repeats pending or previously litigated claims.” Brodzki v. CBS Sports,

Civ. No. 11-841, 2012 WL 125281, at *1 (D. Del. Jan. 13, 2012).

       Concerning the analysis under section 1915(e)(2)(B)(ii), the standard for dismissing a

complaint for failure to state a claim pursuant to this subsection is identical to the legal standard

used when ruling on motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). See

Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999) (applying Rule 12(b)(6) standard to

dismissal for failure to state claim under section 1915(e)(2)(B)). Thus, to survive dismissal, “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). The plaintiff’s factual allegations “must be enough to raise

a right to relief above the speculative level.” Twombly, 550 U.S. at 556 (citation omitted). In

addressing whether a pro se plaintiff’s complaint fails to state a claim, the court must liberally

construe the allegations set forth in the complaint. See Higgs v. Attorney Gen., 655 F.3d 333, 339–

40 (3d Cir. 2011) (explaining that “when presented with a pro se litigant, we have a special

obligation to construe his complaint liberally” (citation and internal quotation marks omitted)).

                                                  6
          Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 7 of 12




       Additionally, the court may dismiss claims based on an affirmative defense if the

affirmative defense is obvious from the face of the complaint. Peele v. McLaughlin, 641 F. App’x

111, 112 (3d Cir. 2016) (per curiam) (explaining that even though “the statute of limitations is an

affirmative defense [under Rule 8(c) of the Federal Rules of Civil Procedure], a district court may

sua sponte dismiss a complaint under § 1915(e) where the defense is obvious from the complaint

and no development of the factual record is required”); Fogle v. Pierson, 435 F.3d 1252, 1258

(10th Cir. 2006) (“A complaint may be dismissed sua sponte under § 1915 based on an affirmative

defense—such as statute of limitations—only when the defense is obvious from the face of the

complaint and no further factual record is required to be developed.” (citation and internal

quotation marks omitted)); cf. Ball v. Famiglio, 726 F.3d 448, 459 (3d Cir. 2013) (explaining that

if affirmative defense appears on face of complaint, court can dismiss complaint under Rule

12(b)(6)), abrogated on other grounds by Coleman v. Tollefson, 575 U.S. 532 (2015).

                                          C.      Analysis

       Dover is seeking relief in this case under 42 U.S.C. § 1983. This statute provides in

pertinent part as follows:

       Every person who, under color of any statute, ordinance, regulation, custom, or
       usage, of any State or Territory or the District of Columbia, subjects, or causes to
       be subjected, any citizen of the United States or other person within the jurisdiction
       thereof to the deprivation of any rights, privileges, or immunities secured by the
       Constitution and laws, shall be liable to the party injured in an action at law, suit in
       equity, or other proper proceeding for redress[.]

42 U.S.C. § 1983. When attempting to establish a claim under section 1983, a plaintiff must allege

and prove that a “person” deprived the plaintiff of a constitutional right while acting under color

of state law. See West v. Atkins, 487 U.S. 42, 49 (1988) (“To state a claim under § 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States, and




                                                  7
            Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 8 of 12




must show that the alleged deprivation was committed by a person acting under color of state

law.”).

          The court interprets the complaint here as Dover’s attempt to assert a Fourteenth

Amendment due process claim based on the seizure of his firearm and licenses at the time of his

arrest. 4 Compl. at ECF pp. 16–18; see also id. at ECF p. 8 (“Plaintiff now takes on the due process

claims which were dismissed without prejudice on 6-11-21.”); id. (“Because this is a due process

claim involving relevant items seized . . . .”). The Fourteenth Amendment prohibits a state from

“depriv[ing] any person of life, liberty, or property, without due process of law.” U.S. Const.

amend XIV, § 1. To state a plausible Fourteenth Amendment due process claim, a plaintiff must

allege that “(1) he was deprived of an individual interest that is encompassed within the Fourteenth

Amendment’s protection of life, liberty, or property, and (2) the procedures available to him did

not provide due process of law.” Rosado v. City of Coatesville, Civ. A. No. 19-2426, 2020 WL


4
  On the form complaint, Dover indicates that he seeks to assert due process and illegal seizure claims in violation of
the Fourth and Fourteenth Amendments to the United States Constitution. See Compl. at ECF p. 3. Despite these
references, the substantive portion of the complaint focuses on his procedural due process claim. See id. at ECF pp.
8–12. Nonetheless, to the extent Dover seeks to present a Fourth Amendment illegal seizure claim, the claim is
implausible.
          The court previously dismissed with prejudice Dover’s Fourth Amendment claims based on the alleged
illegal search and seizure of his property in connection with his arrest as the statute of limitations barred these claims.
See Mem. Op. at 11–14, Dover I. Thus, the doctrine of claim preclusion (or res judicata) bars a Fourth Amendment
claim based on the seizure of Dover’s property in connection with his arrest. See Elkadrawy v. Vanguard Grp., Inc.,
584 F.3d 169, 172 (3d Cir. 2009) (holding that res judicata bars suit when there has been: “(1) a judgment on the
merits in a prior suit; (2) involving the same parties or their privies; and (3) a subsequent suit based on the same cause
of action”); see also Donahue v. Dauphin Cnty., No. 20-2997, 2021 WL 1118007, at *2 (3d Cir. Mar. 24, 2021) (per
curiam) (“A dismissal based on the running of the statute of limitations is a final judgment on the merits for the
purposes of res judicata. Thus, all claims dismissed as time barred in the previous action are barred here by res
judicata.” (internal citation omitted)).
          As an additional issue, while it is not completely evident whether Dover seeks to assert a separate claim, he
also asserts that his “prison term” of seven days was excessive. Compl. at ECF pp. 9, 12, 16. Dover contends that he
was detained “longer than both federal and state procedural rules allow.” Id. at ECF p. 12. He also avers that the
defendants “violated the 48 hr. rule exceeding the 72 hr. maximum limit for prison time before formal arraignment.”
Id. at ECF p. 16.
          The publicly available state court docket reflects that Dover was detained for seven days following his arrest
due to an inability to post bail. See Magis. Docket. Dover has not alleged a plausible basis for a constitutional claim
based on his pretrial detention since the state court docket reflects that he received a preliminary arraignment the same
day he was arrested, and the magisterial district judge set bail during his preliminary arraignment. Id. As Dover was
held for several days thereafter because he was unable to make bail, the court perceives no plausible due process claim
arising from his pretrial detention.

                                                            8
          Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 9 of 12




1508351, at *3 (E.D. Pa. Mar. 30, 2020) (quoting Hill v. Borough of Kutztown, 455 F.3d 225, 234

(3d Cir. 2006)). “A due process violation ‘is not complete when the deprivation occurs; it is not

complete unless and until the State fails to provide due process.’” Alvin v. Suzuki, 227 F.3d 107,

116 (3d Cir. 2000) (quoting Zinermon v. Burch, 494 U.S. 113, 126 (1990)).

       While due process usually requires some type of pre-deprivation hearing, a post-

deprivation remedy may also satisfy the requirement. Zinermon, 494 U.S. at 117. Where there is

no pre-deprivation hearing, the court will

       look at the post-deprivation process that the state provides to determine if it was
       “constitutionally adequate[,] ... [and do so by] examin[ing] the procedural
       safeguards built into the statutory or administrative procedure of effecting the
       deprivation, and any remedies for erroneous deprivations provided by statute or tort
       law.”

Frein v. Pa. State Police, Civ. A. No. 3:20-939, 2021 WL 1172980, at *4 (M.D. Pa. Mar. 29, 2021)

(alterations in original) (quoting Zinermon, 494 U.S. at 126).

       Furthermore, “to state a claim for failure to provide due process, a plaintiff must have taken

advantage of the processes that are available to him or her, unless those processes are unavailable

or patently inadequate.” Alvin, 227 F.3d at 116. A state cannot be held to have violated due process

requirements when it has made procedural protection available and the plaintiff has simply refused

to avail himself of them.” Id. (citations and alterations omitted). “If there is a process on the books

that appears to provide due process, the plaintiff cannot skip that process and use the federal courts

as a means to get back what [the plaintiff] wants.” Id. (citations omitted).

       Pennsylvania provides a process to request the return of property seized by law

enforcement. Under Pennsylvania law, “[a] person aggrieved by a search and seizure, whether or

not executed pursuant to a warrant, may move for the return of property on the ground that [the

aggrieved person] is entitled to lawful possession thereof.” Pa. R. Crim. P. 588(A). This motion



                                                  9
         Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 10 of 12




must be “filed in the Court of Common Pleas for the judicial district in which the property was

seized.” Id.

       Through Rule 588(A), Pennsylvania law provides an adequate remedy when police seize

property pursuant to an investigation. See McKenna v. Portman, 538 F. App’x 221, 224–25 (3d

Cir. 2013) (holding that no cognizable due process claim could exist because Rule 588(A)

“provides a process to challenge the seizure of property and a protocol to request its return” (citing

Potts v. City of Philadelphia, 224 F. Supp. 2d 919, 938 (E.D. Pa. 2002) and Kauffman v. Pa. Soc’y

for the Prevention of Cruelty to Animals, 766 F. Supp. 2d 555, 571 n.7 (E.D. Pa. 2011)); Johnson

v. Koehler, Civ. A. No. 4:18-CV-807, 2020 WL 5488939, at *6 (M.D. Pa. June 11, 2020) (same),

R. & R. adopted, Civ. A. No. 18-807, 2020 WL 5439899 (M.D. Pa. Sept. 10, 2020); see also

Houston v. City of Philadelphia, Civ. A. No. 13-4442, 2015 WL 4404853, at *6 (E.D. Pa. July 20,

2015) (granting summary judgment on plaintiff’s Fourteenth Amendment due process claim based

on defendants’ failure to return plaintiff’s gun after charges were dismissed because plaintiff failed

to meet his burden of showing that Rule 588 relief was unavailable or patently inadequate), aff’d

669 F. App’x 89 (3d Cir. 2016).

       In his prior litigation, Dover raised a similar claim. There, he also sought the return of his

property that the Pennsylvania State Police seized when they arrested him in February 2019. See

2d Am. Compl. at ECF p. 13, Dover I. When screening the operative complaint, the court construed

Dover’s claim as alleging that the defendants violated his due process rights under the Fourteenth

Amendment when they seized his property and did not return it. See Mem. Op. at 16, Dover I. The

court concluded that Dover failed to state a plausible due process claim because he did not take

advantage of the process available under Pennsylvania state law pursuant to Pennsylvania Rule of

Criminal Procedure 588(A). Id. at 17 (citing Gulley v. Haymaker, Civ. A. No. 06-131J, 2009 WL



                                                 10
         Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 11 of 12




763549, at *12 (W.D. Pa. Mar. 23, 2009)). Consequently, the court dismissed Dover’s Fourteenth

Amendment claims seeking the return of his property without prejudice to his right to pursue the

return of his property in state court. Id. at 17–18 (citing Scott v. Tonkin, Civ. A. No. 20-2067, 2020

WL 6940828, at *4 (M.D. Pa. Nov. 25, 2020)).

       Rather than pursuing his remedy in state court, Dover filed this case seeking monetary

damages rather than the return of his property. See Compl. at ECF pp. 19–21. Dover has not

presented a plausible Fourteenth Amendment due process claim for money damages based on the

seizure of his property for the same reasons the court dismissed the claim in Dover I. Pennsylvania

law provides an adequate remedy when police seize property pursuant to an investigation, but

Dover has not alleged that he availed himself of the process provided by Rule 588. In fact, Dover

concedes that “[o]n or about 06-14-21 Defendant Laskoskie left a phone message to [him] to call

back concerning items in evidence while Plaintiff was researching this present matter, some 2.4

yrs. after they were seized. Plaintiff has no intention of calling these Defendants, their [sic] is a

total lack of trust.” Id. at ECF p. 16. Thus, any claim in this case alleging deprivation of property

without due process of law under the Fourteenth Amendment is implausible because state law

provides adequate post-deprivation process and Dover may not skip that process and bring suit

here instead. See Johnson, 2020 WL 5488939, at *6 (“[W]hatever form of relief he seeks, Johnson

must seek it in a state court proceeding because the availability of a state law tort action is

considered an adequate post-deprivation remedy. More specifically, Pennsylvania Rule of

Criminal Procedure 588(A) provides a procedure for the return of property seized during a criminal

investigation, and courts ‘have consistently held’ that the Rule ‘provides an adequate post-

deprivation remedy.’” (citations omitted)).




                                                 11
         Case 5:21-cv-02953-EGS Document 5 Filed 08/11/21 Page 12 of 12




                                      III.    CONCLUSION

       For the foregoing reasons, the court will grant Dover’s IFP Application and dismiss the

complaint in its entirety pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) with prejudice for failure to state

a claim. The court will not grant Dover leave to file an amended complaint because any amendment

would be futile. See Fletcher-Harlee Corp. v. Pote Concrete Contractors, Inc., 482 F.3d 247, 252

(3d Cir. 2007) (“[I]n civil rights cases district courts must offer amendment—irrespective of

whether it is requested—when dismissing a case for failure to state a claim unless doing so would

be inequitable or futile.”); Grayson v. Mayview St. Hosp., 293 F.3d 103, 108 (3d Cir. 2002)

(explaining that district court ordinarily must grant leave to amend, even without plaintiff

requesting leave to amend, “unless amendment would be inequitable or futile”). Dover may pursue

the return of his property or seek money damages in state court if appropriate and he so chooses.

       The court will enter a separate order.


                                                       BY THE COURT:



                                                       /s/ Edward G. Smith
                                                       EDWARD G. SMITH, J.




                                                  12
